                                          Case 4:20-cv-00913-PJH Document 39 Filed 04/22/21 Page 1 of 1




                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                              NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      HEAT AND FROST INSULATORS OF
                                         NORTHERN CALIFORNIA LOCAL                     Case No. 20-cv-00913-PJH
                                  8      UNION NO. 16 HEALTH AND
                                         WELFARE TRUST FUND, et al.,
                                  9                                                    JUDGMENT
                                                       Plaintiffs,
                                  10
                                                v.
                                  11
                                         TRI-COUNTY INSULATION COMPANY,
                                  12
Northern District of California




                                         INC,
 United States District Court




                                  13                   Defendant.

                                  14

                                  15

                                  16          The issues having been duly heard and the court having granted plaintiff’s motion

                                  17   for default judgment,

                                  18          it is Ordered and Adjudged

                                  19          that judgment is hereby entered in favor of plaintiff and against defendant.

                                  20          The court ORDERS judgment for plaintiffs in the amount of $15,534.30. The court

                                  21   ORDERS that defendants satisfy payment of this judgment within 90 days unless the

                                  22   parties stipulate to another deadline.

                                  23          IT IS SO ORDERED.

                                  24   Dated: April 22, 2021

                                  25                                               /s/ Phyllis J. Hamilton
                                                                                   PHYLLIS J. HAMILTON
                                  26                                               United States District Judge
                                  27

                                  28
